Exhibit 10.1

 

LOGO [g269971g1108112048440.jpg]

September 15, 2016

Nancy Lurker

6 Lenape Trail

Peapack, NJ 07977

Dear Ms. Lurker:

This letter (the “Agreement”) will confirm our offer to you of employment with
pSivida Corp. (the “Company”), under the terms and conditions that follow.

1. Position and Duties. 

(a) You will commence employment on September 15, 2016, or such other date as
the Company and you may agree, (the “Start Date”) on a full-time basis, as its
President and Chief Executive Officer reporting to the Board of Directors of the
Company (the “Board”). During your employment, you will serve as a member of the
Board, and you may be asked from time to time to serve as a director or officer
of one or more of the Company’s subsidiaries, in each case, without further
compensation. If your employment with the Company terminates for any reason,
then concurrently with such termination, you will be deemed to have resigned
from the Board and any director, officer, trustee, or other positions you may
hold with the Company, the Company’s subsidiaries, or any of their respective
related committees, trusts, or other similar entities, in each case unless
otherwise agreed in writing by the Company and you.

(b) You agree to perform the duties of your position and such other duties as
may reasonably be assigned to you consistent therewith from time to time. You
also agree that, while employed by the Company, you will devote your full
business time and your best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business interests of the Company and its
subsidiaries and to the discharge of your duties and responsibilities for
them. Subject to Section 3 hereof and so long as such activities do not
interfere with the performance of your duties or create a potential business
conflict, you may, however, (i) without the Board’s prior written consent
participate in charitable, civic, educational, professional, community and
industry affairs, and (ii) with the Board’s prior written consent serve on the
board of directors of one (1) for-profit public company. The Board hereby
consents to your continued service on the boards of the organizations set forth
on Exhibit A in a substantially similar manner and to a substantially similar
degree as of the date hereof.

(c) You agree that, while employed by the Company, you will comply with all
Company policies, practices and procedures and all codes of ethics or business
conduct applicable to your position, as in effect from time to time.



--------------------------------------------------------------------------------

2. Compensation and Benefits. During your employment, as compensation for all
services performed by you for the Company and its subsidiaries and subject to
your full performance of your obligations hereunder, the Company will provide
you the following pay and benefits:

(a) Base Salary. The Company will pay you a base salary at the rate of $530,000
per year, payable in accordance with the regular payroll practices of the
Company and subject to increase (but not decrease) from time to time by the
Board in its discretion (as so increased, from time to time, the “Base Salary”).

(b) Bonus Compensation. For each fiscal year completed during your employment
under this Agreement, you will be eligible to earn an annual cash bonus. Your
target bonus will be 55.0% of the Base Salary (the “Target Bonus”), with the
actual amount of any such bonus being determined by the Board in its discretion,
based on your performance and that of the Company against goals established by
the Board. Annual bonuses will be payable following the close of the fiscal year
for which the bonus is earned at such time and subject to such conditions as
determined by the Board. For so long as the Company’s fiscal year end is
June 30, the bonus will be paid in the same calendar year in which the fiscal
year ends. If the Company’s fiscal year end is December 31, the bonus will be
paid in the calendar year immediately following the closing of the fiscal year
for which the bonus is earned. You will be eligible to earn a full year bonus
for the fiscal year ending June 30, 2017 (as if employed from July 1, 2016) with
the actual amount of any such bonus being determined by the Board in its
discretion, based on your performance and that of the Company against goals
established by the Board. Except as otherwise expressly provided in Section 5
hereof, you must be employed through the date a bonus is paid in order to be
eligible for the bonus.

(c) Sign-On Equity Grants. With effect from the Start Date, subject to
stockholder approval, you will be granted an award of 500,000 restricted stock
units with performance-based vesting (as described below) (the “PSUs”) and an
award of 850,000 options (“Options”) to purchase common stock (“Stock”) with
time-based vesting in equal installments on the first four anniversaries of the
Start Date, having an exercise price equal to the fair market value of one share
of Stock on the grant date. The PSUs will cliff vest on the date that is
thirty-six (36) months following the grant date, with 100,000 of the PSUs
vesting if the Company’s three (3)-year total stockholder return (the “Company’s
TSR”) at not less than the fiftieth (50th) percentile relative to its peer group
set forth in the award agreement, 300,000 of the PSUs vesting if the Company’s
TSR is at not less than the seventy-fifth (75th) percentile relative to such
peers, and 500,000 of the PSUs vesting if the TSR is at not less than the
ninetieth (90th) percentile relative to such peers. In the event a Change of
Control occurs before the end of the TSR performance period, the PSUs will be
eligible to vest based on the Company’s TSR relative to its peers with the date
immediately prior to the date of the Change of Control serving as the last day
of the performance period. In the event of any termination of your employment
pursuant to Section 4(b) or Section 4(c) below (except to the extent fully
vesting upon CIC Termination (as defined in Section 5(b) below)), (i) any
unvested portion of the Options held by you as of immediately prior to your
employment termination that would have vested as of the second

 

- 2 -



--------------------------------------------------------------------------------

anniversary of your employment termination date had you remained in continuous
employment with the Company or any subsidiary through such second anniversary
will vest upon your termination of employment and remain exercisable until the
earlier of three (3) months following the date of your employment termination
and the last day of the option term (the “Inducement Option Acceleration”), and
(ii) a pro-rated portion of the PSUs, based on the number of days elapsed
between the date of grant and your termination date over 1,095 days (the
original performance period), will remain outstanding and eligible to be earned
based on the Company’s TSR relative to its peers with your termination date
serving as the last day of the performance period (the “Inducement PSU
Acceleration”).

(d) Equity and Other Long-Term Incentive Grants. Commencing with the next annual
award of equity or other long-term incentives to senior executives following
your Start Date, you will be eligible for grants of equity and other long-term
awards as approved by the Compensation Committee based on prevailing market
practices and commensurate with your position relative to grants to other senior
executives of the Company.

(e) Participation in Employee Benefit Plans. You will be entitled to participate
in all employee benefit plans from time to time in effect for employees of the
Company generally, except to the extent such plans are duplicative of benefits
otherwise provided you under this Agreement (e.g., a severance pay plan). Your
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies, as the same may be in effect from time to
time, and any other restrictions or limitations imposed by law.

(f) Vacations. You will be entitled to earn four (4) weeks of vacation per year,
in addition to holidays observed by the Company. Vacation may be taken at such
times and intervals as you shall determine, subject to the business needs of the
Company. Vacation shall otherwise be subject to the policies of the Company, as
in effect from time to time.

(g) Business Expenses. The Company will pay or reimburse you for all reasonable
business expenses incurred or paid by you in the performance of your duties and
responsibilities for the Company, including any reasonable expenses incurred or
paid by you for transportation from your residence in Peapack, New Jersey to the
Company’s corporate offices and lodging in Boston, Massachusetts consistent with
the Company’s travel policy (for purposes of such policy, such reasonable
transportation and lodging expenses shall be deemed business expenses and shall
be covered on a non-taxable or equivalent basis to you), subject to any maximum
annual limit and other restrictions on such expenses set by the Company and to
such reasonable substantiation and documentation as may be specified from time
to time. Your right to payment or reimbursement for business expenses hereunder
shall be subject to the following additional rules: (i) the amount of expenses
eligible for payment or reimbursement during any calendar year shall not affect
the expenses eligible for payment or reimbursement in any other calendar year,
(ii) payment or reimbursement shall be made not later than December 31 of the
calendar year following the calendar year in which the expense or payment was
incurred, and (iii) the right to payment or reimbursement is not subject to
liquidation or exchange for any other benefit.

(h) Professional Fees. The Company will pay your reasonable professional fees
incurred by you related to the negotiation and preparation of this Agreement and
related agreements and other documents in an aggregate amount not to exceed
five thousand dollars ($5,000).

 

- 3 -



--------------------------------------------------------------------------------

3. Confidential Information and Restricted Activities.

(a) Confidential Information. During the course of your employment with the
Company, you will learn of Confidential Information, as defined below, and you
may develop Confidential Information on behalf of the Company and its
subsidiaries. You agree that you will not use or disclose to any Person (except
as required by applicable law or for the proper performance of your regular
duties and responsibilities for the Company) any Confidential Information
obtained by you incident to your employment or any other association with the
Company or any of its subsidiaries. You agree that this restriction shall
continue to apply after your employment terminates, regardless of the reason for
such termination. Nothing in this Agreement limits, restricts or in any other
way affects your communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to the governmental agency or entity. You
cannot be held criminally or civilly liable under any federal or state trade
secret law for disclosing a trade secret (i) in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) in a complaint or other document filed under seal in a lawsuit or
other proceeding. Notwithstanding this immunity from liability, you may be held
liable if you unlawfully access trade secrets by unauthorized means.

(b) Protection of Documents. All documents, records and files, in any media of
whatever kind and description, relating to the business, present or otherwise,
of the Company or any of its subsidiaries, and any copies, in whole or in part,
thereof, other than your rolodex (or electronic equivalent), which we agree is
your property, (the “Documents”), whether or not prepared by you, shall be the
sole and exclusive property of the Company. You agree to safeguard all Documents
and to surrender to the Company, at the time your employment terminates or at
such earlier time or times as the Board or its designee may specify, all
Documents then in your possession or control. You also agree to disclose to the
Company, at the time your employment terminates or at such earlier time or times
as the Board or its designee may specify, all passwords necessary or desirable
to obtain access to, or that would assist in obtaining access to, any
information which you have password-protected on any computer equipment, network
or system of the Company or any of its subsidiaries.

(c) Assignment of Rights to Intellectual Property. You shall promptly and fully
disclose all Intellectual Property to the Company. You hereby assign and agree
to assign to the Company (or as otherwise directed by the Company) your full
right, title and interest in and to all Intellectual Property. You agree to
execute any and all applications for domestic and foreign patents, copyrights or
other proprietary rights and to do such other acts (including without limitation
the execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company (or
as otherwise directed by the Company) and to permit the Company to enforce any
patents, copyrights or other proprietary rights to the Intellectual Property.
You will not charge the Company for time spent in complying with these
obligations. All copyrightable works that you create during your employment
shall be considered “work made for hire” and shall, upon creation, be owned
exclusively by the Company.

 

- 4 -



--------------------------------------------------------------------------------

(d) Restricted Activities. You agree that the following restrictions on your
activities during and after your employment are necessary to protect the good
will, Confidential Information, trade secrets and other legitimate interests of
the Company and its subsidiaries:

(i) While you are employed by the Company and during the twelve (12)-month
period immediately following termination of your employment, regardless of the
reason therefor (in the aggregate, the “Restricted Period”), you shall not,
directly or indirectly, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise, Compete with the Company or any of its
subsidiaries in any geographic area in which the Company does business or is
actively planning to do business during your employment or, with respect to the
portion of the Restricted Period that follows the termination of your
employment, at the time your employment terminates (the “Restricted Area”) or
undertake any substantial planning to Compete in the Restricted Area. For
purposes of this Agreement, “Compete” means to engage as an employee, consultant
or other service capacity, or to own equity in, any Competitor, and “Competitor”
means any Person engaged in the business of development and marketing of
sustained-release drug-delivery products for treating eye diseases, or any other
business conducted by the Company or that the Company is actively planning to
conduct at the time of your termination (collectively, the “Business”);
provided, any such Person shall not be a Competitor to the extent that (i) such
Person receives not more than 15% of its annual revenues from the Business (and,
in the event the Person is pre-commercial, not more than 50% of its research and
development expenditures can relate to the Business) and (ii) you do not provide
advice or services directly or indirectly related to the Business. Specifically,
but without limiting the foregoing, you agree not to work or provide services,
in any capacity, anywhere in the Restricted Area, whether as an employee,
independent contractor or otherwise, whether with or without compensation, to
any Competitor. Notwithstanding any of the foregoing, your ownership of less
than 2% of the stock of any publicly traded company shall be deemed not to
violate this Section 4(d)(i).

(ii) During the Restricted Period, you will not directly or indirectly (a)
solicit or encourage any customer, vendor, supplier or other business partner of
the Company or any of its subsidiaries to terminate or diminish its relationship
with them; or (b) seek to persuade any such customer, vendor, supplier or other
business partner or prospective customer, vendor, supplier or other business
partner of the Company or any of its subsidiaries to conduct with anyone else
any business which such customer, vendor, supplier or other business partner or
prospective customer, vendor, supplier or other business partner conducts or
could conduct with the Company or any of its subsidiaries; provided, however,
that these restrictions shall apply (y) only with respect to those Persons who
are or have been a business partner of the Company or any of its subsidiaries at
any time within the immediately preceding two (2)-year period or whose business
has been solicited on behalf of the Company or any of the subsidiaries by any of
their officers, employees or agents within such two (2) year period, other than
by form letter, blanket mailing or published advertisement, and (z) only if you
have performed work for such Person during your employment with the Company or
one of its subsidiaries or been introduced to, or otherwise had contact with,
such Person as a result of your employment or other associations with the
Company or one of its subsidiaries or have had access to Confidential
Information which would assist in your solicitation of such Person.

 

- 5 -



--------------------------------------------------------------------------------

(iii) During the Restricted Period, you will not, and will not assist any other
Person to, (a) hire or engage, or solicit for hiring or engagement, any employee
of the Company or any of its subsidiaries or seek to persuade any employee of
the Company or any of its subsidiaries to discontinue employment or (b) solicit
or encourage any independent contractor providing services to the Company or any
of its subsidiaries to terminate or diminish his, her or its relationship with
them. For the purposes of this Agreement, an “employee” or an “independent
contractor” of the Company or any of its subsidiaries is any person who was such
at any time within the preceding eighteen (18) months.

(e) In signing this Agreement, you give the Company assurance that you have
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed on you under this Section 3. You agree without
reservation that these restraints are necessary for the reasonable and proper
protection of the Company and its subsidiaries, and that each and every one of
the restraints is reasonable in respect to subject matter, length of time and
geographic area. You further agree that, were you to breach any of the covenants
contained in this Section 3, the damage to the Company and its subsidiaries
would be irreparable. You therefore agree that the Company, in addition and not
in the alternative to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by you of any of those covenants, without having to post bond, together
with an award of its reasonable attorney’s fees incurred in successfully
enforcing its rights hereunder, and respecting which the Company shall pay your
reasonable attorneys fees incurred in successfully defending such
enforcement. So that the Company may enjoy the full benefit of the covenants
contained in this Section 3, you further agree that the Restricted Period shall
be tolled, and shall not run, during the period of any breach by you of any of
the covenants contained in this Section 3. You and the Company further agree
that, in the event that any provision of this Section 3 is determined by any
court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, that provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law. It is also agreed that each
of the Company’s subsidiaries shall have the right to enforce all of your
obligations to that subsidiary under this Agreement, including without
limitation pursuant to this Section 3. Finally, no claimed breach of this
Agreement or other violation of law attributed to the Company, or change in the
nature or scope of your employment or other relationship with the Company or any
of its subsidiaries, shall operate to excuse you from the performance of your
obligations under this Section 3.

4. Termination of Employment. Your employment under this Agreement shall
continue until terminated pursuant to this Section 4.

(a) By the Company for Cause. The Company may terminate your employment for
Cause upon notice to you setting forth in reasonable detail the nature of the
Cause. The following, as determined by the Board in its reasonable, good faith
judgment, shall constitute “Cause” for termination: (i) your substantial failure
to perform (other than by reason

 

- 6 -



--------------------------------------------------------------------------------

of disability), or gross negligence in the performance of, your duties and
responsibilities to the Company or any of its subsidiaries; (ii) your material
breach of this Agreement or any other agreement between you and the Company or
any of its subsidiaries; (iii) your being charged by a law enforcement office
of, or plea of nolo contendere to, a felony or other crime involving moral
turpitude; or (iv) your other misconduct that is or could reasonably be expected
to be materially harmful to the interests or reputation of the Company or any of
its subsidiaries.

(b) By the Company Without Cause. The Company may terminate your employment at
any time other than for Cause upon notice to you.

(c) By You for Good Cause. You may terminate your employment for Good Cause by
(A) providing notice to the Company specifying in reasonable detail the
condition giving rise to the Good Cause no later than the thirtieth (30th) day
following your first becoming aware of such event or condition; (B) providing
the Company a period of (30) days to remedy the event or condition (or ninety
(90) days in the case of clause (v) below; and (C) terminating your employment
for Good Cause within thirty (30) days following the expiration of the period to
remedy if the Company fails to remedy the condition. The following, if occurring
without your written consent, shall constitute “Good Cause” for termination by
you: (i) a material diminution in the nature or scope of your position, duties,
or authority including reporting responsibilities (other than temporarily while
you are physically or mentally incapacitated to such a degree that you would be
eligible for disability benefits under the Company’s disability income plan or
as required by applicable law), which (without limiting the foregoing provisions
of this clause (i)) shall be deemed to occur if, immediately following any
Change in Control you are not the most-senior officer, reporting to the board of
directors, of the top-most parent company of a group of affiliated companies
that includes the Company; (ii) a material reduction in the Base Salary or the
Target Bonus opportunity; (iii) a material breach by the Company of this
Agreement; (iv) a requirement by the Company that you relocate to a location
more than fifty (50) miles from Peapack, New Jersey; or (v) a failure of the
stockholders to approve both the PSUs and the Options at the first annual
meeting of stockholders occurring after the date hereof.

(d) By You Without Good Cause. You may terminate your employment at any time
without Good Cause upon sixty (60) days’ notice to the Company. The Board may
elect to waive such notice period or any portion thereof; but in that event, the
Company shall pay you the Base Salary for that portion of the notice period so
waived.

(e) Death and Disability. Your employment hereunder shall automatically
terminate in the event of your death during employment. In the event you become
disabled during employment and, as a result, are unable to continue to perform
substantially all of your duties and responsibilities under this Agreement,
either with or without reasonable accommodation, the Company will continue to
pay you the Base Salary and to provide you benefits in accordance with Section
2(c) above, to the extent permitted by plan terms, for up to twelve (12) weeks
of disability during any period of three hundred sixty-five (365) consecutive
calendar days. If you are unable to return to work after twelve (12) weeks of
disability, the Company may terminate your employment, upon notice to you. If
any question shall arise as to whether you are disabled to the extent that you
are unable to perform substantially all of your

 

- 7 -



--------------------------------------------------------------------------------

duties and responsibilities for the Company and its subsidiaries, you shall, at
the Company’s request, submit to a medical examination by a physician selected
by the Company to whom you or your guardian, if any, has no reasonable objection
to determine whether you are so disabled, and such determination shall for
purposes of this Agreement be conclusive of the issue. If such a question arises
and you fail to submit to the requested medical examination, the Company’s
determination of the issue shall be binding on you.

5. Other Matters Related to Termination. 

(a) Final Compensation. In the event of termination of your employment with the
Company, howsoever occurring, the Company shall pay you (i) the Base Salary for
the final payroll period of your employment, through the date that your
employment terminates; (ii) compensation at the rate of the Base Salary for any
vacation time earned but not used as of the date your employment terminates; and
(iii) reimbursement, in accordance with Section 2(g) hereof, for business
expenses incurred by you but not yet paid to you as of the date your employment
terminates; provided you submit all expenses and supporting documentation
required within sixty (60) days of the date your employment terminates, and
provided further that such expenses are reimbursable under Company policies as
then in effect (all of the foregoing, “Final Compensation”). Except as otherwise
provided in Section 5(a)(iv), Final Compensation will be paid to you within
thirty (30) days following the date of termination (or such shorter period
required by law).

(b) Severance Payments. In the event of any termination of your employment
pursuant to Section 4(b) or Section 4(c) above, the Company will pay you, in
addition to Final Compensation, (i) the Base Salary for the period of twelve
(12) months from the date of termination, provided, however, that if such
termination occurs within the thirty (60) days prior to, or within eighteen (18)
months following, a Change of Control (a “CIC Termination”) the Company will
instead pay you, in addition to Final Compensation, the Base Salary for the
period of eighteen (18) months from the date of termination; (ii) one times the
Target Bonus, or 1.5 times the Target Bonus in the event of a CIC Termination,
in either case, payable in equal installments during the period of Base Salary
continuation under clause (i); and (iii) provided you timely elect continuation
coverage for yourself and your eligible dependents under the federal law known
as “COBRA” or similar state law, a monthly amount that equals the portion of the
monthly health premiums paid by the Company on your behalf and that of your
eligible dependents immediately preceding the date that your employment
terminates until the earlier of (A) the last day of the period of Base Salary
continuation under clause (i) and (B) the date that you and your eligible
dependents become ineligible for COBRA coverage pursuant to applicable law or
plan terms. The severance payments described in clauses (i) through (iii) above
are referred to as the “Severance Payments”. In the event of any termination of
your employment pursuant to Section 4(b) or Section 4(c) above, any unvested
options to purchase Stock (other than the Options vesting under Section 2(c) in
such a termination above) held by you as of immediately prior to your employment
termination that would have vested as of the first anniversary of your
employment termination date had you remained in continuous employment with the
Company or any subsidiary through such first anniversary will vest upon your
termination of employment and remain exercisable until the earlier of three (3)
months following the date of your employment termination and the last day of the
option term (the “Termination

 

- 8 -



--------------------------------------------------------------------------------

Acceleration”). In addition, in the event a Change of Control occurs following
the Start Date, and any options to purchase Stock or shares of restricted Stock
held by you are assumed or substituted in such Change of Control (including the
Options), all such assumed or substituted options and restricted shares that
remain outstanding and are not fully vested at the time of any subsequent
termination of your employment pursuant to Section 4(b) or Section 4(c) will
accelerate and vest in full upon such termination and the options will remain
exercisable until the earlier of the first anniversary of the date of your
employment termination (or three (3) months following the date of your
employment termination in the case of any incentive stock options) and last day
of the option term (the “Post-CIC Acceleration,” and together with the
Inducement Option Acceleration, the Inducement PSU Acceleration, and the
Termination Acceleration, the “Equity Acceleration”).

(c) Conditions to and Timing of Severance Payments. Any obligation of the
Company to provide you the Severance Payments and the Equity Acceleration is
conditioned, however, on your signing and returning to the Company a timely and
effective separation agreement containing a general release of claims
substantially in the form attached hereto as Exhibit B (the “Release of Claims”)
and other customary terms in the form provided to you by the Company at the time
your employment is terminated. The Separation Agreement must become effective,
if at all, by the sixtieth (60th) calendar day following the date your
employment is terminated. Any Severance Payments to which you are entitled will
be provided in the form of salary continuation, payable in accordance with the
normal payroll practices of the Company. The first payment will be made on the
Company’s next regular payday following the expiration of sixty (60) calendar
days from the date of termination; but that first payment shall include all
amounts accrued retroactive to the day following the date your employment
terminated.

(d) Benefits Termination. Except as provided in Section 5(b) above or under the
COBRA or other applicable law, your participation in all employee benefit plans
shall terminate in accordance with the terms of the applicable benefit plans
based on the date of termination of your employment, without regard to any
continuation of the Base Salary or other payment to you following termination
and you shall not be eligible to earn vacation or other paid time off following
the termination of your employment.

(e) Survival. Provisions of this Agreement shall survive any termination of
employment if so provided in this Agreement or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation your obligations under Section 3 and the Company’s obligations under
Section 2(c), Section 5 and Section 14 of this Agreement. The obligation of the
Company to make payments to you under Section 5(b), and your right to retain the
same, are expressly conditioned upon your continued full performance of your
obligations under Section 3 hereof. Upon termination by either you or the
Company, all rights, duties and obligations of you and the Company to each other
shall cease, except as otherwise expressly provided in this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

6. Timing of Payments and Section 409A. 

(a) Notwithstanding anything to the contrary in this Agreement, if at the time
your employment terminates, you are a “specified employee,” as defined below,
any and all amounts payable under this Agreement on account of such separation
from service that would (but for this provision) be payable within six (6)
months following the date of termination, shall instead be paid on the next
business day following the expiration of such six (6) month period or, if
earlier, upon your death; except (A) to the extent of amounts that do not
constitute a deferral of compensation within the meaning of Treasury regulation
Section 1.409A-1(b) (including without limitation by reason of a short-term
deferral or the safe harbor set forth in Section 1.409A-1(b)(9)(iii)); (B)
benefits which qualify as excepted welfare benefits pursuant to Treasury
regulation Section 1.409A-1(a)(5); or (C) other amounts or benefits that are not
subject to the requirements of, or satisfy an exception from treatment as
deferred compensation under, Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”).

(b) For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).

(c) Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments.

7. Definitions. For purposes of this Agreement, the following definitions apply:

“Change of Control” means

(A) The acquisition by any Person (defined for purposes of this definition as
any individual, entity or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended (“Exchange
Act”))) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 35% or more of the common stock of the Company;
provided, however, that for purposes of this subsection (A), an acquisition
shall not constitute a Change of Control if it is: (i) either by or directly
from the Company, or by an entity controlled by the Company, (ii) by any
employee benefit plan, including any related trust, sponsored or maintained by
the Company or an entity controlled by the Company (“Benefit Plan”), or (iii) by
an entity pursuant to a transaction that complies with clauses (i), (ii) and
(iii) of subsection (C) below; or

(B) Individuals who, as of the effective date of this Agreement, constitute the
Board (together with the individuals identified in the proviso to this
subsection (B), the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this agreement whose election, or
nomination for election by the Company’s stockholders, was approved by at least
a majority of the directors then comprising the Incumbent Board shall be treated
as a member of the Incumbent Board unless he or she assumed office as a result
of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

- 10 -



--------------------------------------------------------------------------------

(C) Consummation of a reorganization, merger or consolidation involving the
Company, or a sale or other disposition of all or substantially all of the
assets of the Company (a “Transaction”), in each case unless, following such
Transaction, (i) all or substantially all of the Persons who were the beneficial
owners of the common stock of the Company outstanding immediately prior to such
Transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities of the entity
resulting from such Transaction (including, without limitation, an entity that
as a result of such Transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Transaction, of the outstanding common stock of the Company, (ii) no Person
(excluding any entity or wholly-owned subsidiary of any entity resulting from
such Transaction or any Benefit Plan of the Company or such entity or
wholly-owned subsidiary of such entity resulting from such Transaction)
beneficially owns, directly or indirectly, 35% or more of the combined voting
power of the then outstanding voting securities of such entity except to the
extent that such ownership existed prior to the transaction and (iii) at least a
majority of the members of the board of directors or similar board of the entity
resulting from such Transaction were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Transaction; or

(D) Approval by the stockholders of the Company of a liquidation or dissolution
of the Company.

“Confidential Information” means any and all information of the Company and its
subsidiaries that is not generally available to the public. Confidential
Information also includes any information received by the Company or any of its
subsidiaries from any Person with any understanding, express or implied, that it
will not be disclosed. Confidential Information does not include information
that enters the public domain, other than through your breach of your
obligations under this Agreement.

“Intellectual Property” means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by you (whether alone or with others, whether or not
during normal business hours or on or off Company premises) during your
employment and during the period of twelve (12) months immediately following
termination of your employment that relate either to the business of the Company
or any of its subsidiaries or to any prospective activity of the Company or any
of its subsidiaries or that result from any work performed by you for the
Company or any of its subsidiaries or that make use of Confidential Information
or any of the equipment or facilities of the Company or any of its subsidiaries.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its subsidiaries.

 

- 11 -



--------------------------------------------------------------------------------

8. Conflicting Agreements. You hereby represent and warrant that your signing of
this Agreement and the performance of your obligations under it will not breach
or be in conflict with any other agreement to which you are a party or are
bound, and that you are not now subject to any covenants against competition or
similar covenants or any court order that could affect the performance of your
obligations under this Agreement. You agree that you will not disclose to or use
on behalf of the Company any confidential or proprietary information of a third
party without that party’s consent.

9. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

10. Assignment. Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, the Company may assign
its rights and obligations under this Agreement without your consent to one of
its subsidiaries or to any Person with whom the Company shall hereafter effect a
reorganization, consolidate or merge, or to whom the Company shall hereafter
transfer all or substantially all of its properties or assets. This Agreement
shall inure to the benefit of and be binding upon you and the Company, and each
of our respective successors, executors, administrators, heirs and permitted
assigns.

11. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

12. Miscellaneous. This Agreement sets forth the entire agreement between you
and the Company, and replaces all prior and contemporaneous communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of your employment. This Agreement may not be modified or amended,
and no breach shall be deemed to be waived, unless agreed to in writing by you
and an expressly authorized representative of the Board. The headings and
captions in this Agreement are for convenience only and in no way define or
describe the scope or content of any provision of this Agreement. This Agreement
may be executed in two or more counterparts, each of which shall be an original
and all of which together shall constitute one and the same instrument. This is
a Massachusetts contract and shall be governed and construed in accordance with
the laws of the Commonwealth of Massachusetts, without regard to any conflict of
laws principles that would result in the application of the laws of any other
jurisdiction. You agree to submit to the exclusive jurisdiction of the courts
situated in the county in which the Company’s headquarters is located in
connection with any dispute arising out of this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

13. Notices. Any notices provided for in this Agreement shall be in writing and
shall be effective when delivered in person or three (3) business days after
being deposited in the United States mail, postage prepaid, and addressed to you
at your last known address on the books of the Company or, in the case of the
Company, to it at its principal place of business, attention of the Chairman of
the Board, or to such other address as either party may specify by notice to the
other actually received.

14. Indemnification. During your employment or service as a member of the Board,
and for all periods thereafter for which you may be subject to liability for
your acts or omissions to act with respect to your duties to the Company as an
officer or director, the Company shall indemnify you and provide advancement of
expenses in accordance with the terms of the Company’s Certificate of
Incorporation, as may be amended from time to time, and the indemnification
agreement to be entered into between you and the Company substantially in the
form attached hereto as Exhibit C.

[Remainder of page intentionally left blank.]

 

- 13 -



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to me no later than September 14, 2016. At the time you
sign and return it, this letter will take effect as a binding agreement between
you and the Company on the basis set forth above. The enclosed copy is for your
records.

 

Sincerely yours, /s/ David J. Mazzo David J. Mazzo Chairman of the Board
Accepted and Agreed:

/s/ Nancy Lurker

Nancy Lurker Date:  

September 15, 2016

 

- 14 -



--------------------------------------------------------------------------------

LOGO [g269971exapg15.jpg]

EXHIBIT A

Section 1(b) for-profit organization boards that apply on the date of the
Agreement:

1. Cancer Treatment Centers of America, member of the Board of Directors

2. X4, member of the Board of Directors

3. Novo Advisory Group, member of Board of Advisors



--------------------------------------------------------------------------------

LOGO [g269971exapg16.jpg]

EXHIBIT B

General Release and Waiver of Claims

For and in consideration of the severance benefits to be provided to me under
the letter between me and pSivida Corp. (the “Company”), dated September     ,
2016 (the “Agreement”), which are conditioned on my signing this General Release
and Waiver of Claims (this “Release of Claims”), and to which I am not otherwise
entitled, and other good and valuable consideration, the receipt and sufficiency
of which I hereby acknowledge, on my own behalf and on behalf of my heirs,
executors, administrators, beneficiaries, representatives, successors and
assigns, and all others connected with or claiming through me, I hereby release
and forever discharge the Company and its Affiliates, and all of their
respective past, present and future officers, directors, shareholders,
employees, employee benefits plans, administrators, trustees, agents,
representatives, consultants, predecessors, successors and assigns, and all
those connected with any of them, in their official and individual capacities
(collectively, the “Released Parties”), from any and all causes of action,
suits, rights and claims, demands, damages and compensation of any kind and
nature whatsoever, whether at law or in equity, whether now known or unknown,
suspected or unsuspected, contingent or otherwise, which I now have or ever have
had against the Released Parties, or any of them, in any way related to,
connected with or arising out of my employment and/or other relationship with
the Company or any of its Affiliates, or the termination of such employment
and/or other relationship, or pursuant to Title VII of the Civil Rights Act, the
Americans With Disabilities Act, the Family and Medical Leave Act, the Age
Discrimination in Employment Act (as amended by the Older Workers Benefit
Protection Act), the Employee Retirement Income Security Act, the wage and hour,
wage payment and fair employment practices laws of the state or states in which
I have provided services to the Company or any of its Affiliates (each as
amended from time to time) and/or any other federal, state or local law,
regulation, or other requirement (collectively, the “Claims”) through the date
that I sign this Release of Claims, and I hereby waive all such Claims. For
purposes of this Release of Claims, “Affiliates” means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, where control may be by management authority, equity interest or
otherwise.

I understand that nothing contained in this Release of Claims shall be construed
to prohibit me from filing a charge with or participating in any investigation
or proceeding conducted by the federal Equal Employment Opportunity Commission
or a comparable state or local agency; provided, however, that I hereby agree to
waive my right to recover monetary damages or other individual relief in any
such charge, investigation or proceeding or any related complaint or lawsuit
filed by me or by anyone else on my behalf. I further understand that nothing
contained in this Release of Claims shall be construed to limit, restrict or in
any other way affect my communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to such governmental agency or
entity. Subject to this paragraph, I agree that I will not disparage or
criticize the Company, its Affiliates, their business, their management or their
products or services. The Company agrees that (i) the Company (via any
authorized public statement) and (ii) its officers and members of its Board of
Directors as of the date that my employment with the Company terminates will not
disparage or criticize me or my reputation.

 

- 1 -



--------------------------------------------------------------------------------

[I acknowledge and agree I have received any and all compensation and benefits
due to me from the Company or any of its Affiliates, whether for services
provided to the Company, under the Agreement, or otherwise, through the date
that my employment with the Company terminated, except for any accrued, vested
benefits that are unpaid as of the date that my employment with the Company
terminates and are due in accordance with the terms of the Company’s benefit
plans as in effect from time to time. I further acknowledge that, except as
expressly provided hereunder, no further compensation or benefits are owed or
will be provided to me by the Company or any of its Affiliates.]1

Anything in this Release to the contrary notwithstanding, I am not releasing or
discharging any Claim under Section 14 of the Agreement or the Indemnification
Agreement between me and the Company, dated September     , 2016, or any Claim
with respect to any equity in the Company that I hold following the date that my
employment with the Company terminates.

I acknowledge that I will continue to be bound by my obligations under the
Agreement and under [                    ]2 that survive the termination of my
employment by the terms thereof (the “Continuing Obligations”). I further
acknowledge that the obligation of the Company to make the Severance Payments
and provide the Equity Acceleration to me under the Agreement, and my right to
retain the same, are expressly conditioned upon my continued full performance of
the Continuing Obligations.

I understand that I must sign this Release of Claims, if at all, within
[twenty-one (21)/forty-five (45)] days of the date hereof, and in no event prior
to the date that my employment with the Company terminates. I acknowledge that
this Release of Claims creates legally binding obligations, and that the Company
has advised me to consult an attorney before signing it. In signing this Release
of Claims, I give the Company assurance that I have signed it voluntarily and
with a full understanding of its terms; that I have had sufficient opportunity
of not less than [twenty-one (21)/forty-five (45)] days before signing this
Release of Claims to consider its terms and to consult with an attorney, if I
wished to do so, or to consult with any of the other persons described in the
third sentence of the second paragraph hereof; and that I have not relied on any
promises or representations, express or implied, that are not set forth
expressly in this Release of Claims. I understand that I will have seven (7)
days after signing this Release of Claims to revoke my signature, and that, if I
intend to revoke my signature, I must do so in writing addressed and delivered
to the [Contact Name and Title] prior to the end of the seven (7)-day revocation
period. I understand that this Release of Claims will become effective upon the
eighth (8th) day following the date that I sign it, provided that I do not
revoke my acceptance in accordance with the immediately preceding sentence. This
Release constitutes the entire agreement between me and the Company or any of
its Affiliates and supersedes all prior and

 

1  Note to Draft: To be adjusted depending on when the release is presented to
the Executive and whether final compensation has been paid yet.

2  Note to Draft: To include any other relevant documents.

 

- 2 -



--------------------------------------------------------------------------------

contemporaneous communications, agreements and understandings, whether written
or oral, with respect to my employment, its termination and all related matters,
excluding only (i) the Continuing Obligations, which shall remain in full force
and effect in accordance with their terms and (ii) any Claims not released or
discharged by me.

Accepted and agreed:

 

Signature:  

 

  Nancy Lurker Date:  

 

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT C

Indemnification Agreement

This Indemnification Agreement, made and entered into effective September 15,
2016 (“Agreement”), by and between pSivida Corp., a Delaware corporation
(“Company”), and Nancy S. Lurker (“Indemnitee”):

WHEREAS, it is reasonable, prudent and necessary for the Company to obligate
itself to indemnify, and to advance expenses on behalf of, its directors and
officers to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified; and

WHEREAS, Indemnitee is willing to serve the Company as an officer and a director
and to take on additional service for or on its behalf on the condition that she
be so indemnified;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Services by Indemnitee. Indemnitee agrees to serve as an officer and
a director of the Company. Indemnitee may at any time and for any reason resign
from such positions (subject to any other contractual obligation or any
obligation imposed by operation of law).

Section 2. Indemnification - General. The Company shall indemnify, and advance
Expenses (as hereinafter defined) to, Indemnitee (a) as provided in this
Agreement and (b) (subject to the provisions of this Agreement) to the fullest
extent permitted by applicable law in effect on the date hereof and as amended
from time to time. The rights of Indemnitee provided under the preceding
sentence shall include, but shall not be limited to, the rights set forth in the
other Sections of this Agreement.

Section 3. Proceedings Other Than Proceedings by or in the Right of the
Company. Indemnitee shall be entitled to the rights of indemnification provided
in this Section 3 if, by reason of her Corporate Status (as hereinafter
defined), she is, or is threatened to be made, a party to or a participant in
any threatened, pending or completed Proceeding (as hereinafter defined), other
than a Proceeding by or in the right of the Company. Pursuant to this Section 3,
Indemnitee shall be indemnified against all Expenses, judgments, penalties,
fines and amounts paid in settlement (including all interest, assessments and
other charges paid or payable in connection with or in respect of such Expenses,
judgments, penalties, fines and amounts paid in settlement) actually and
reasonably incurred by her or on her behalf in connection with such Proceeding
or any claim, issue or matter therein, if she acted in good faith and in a
manner she reasonably believed to be in or not opposed to the best interests of
the Company and, with respect to any criminal Proceeding, had no reasonable
cause to believe her conduct was unlawful.

 

- 1 -



--------------------------------------------------------------------------------

Section 4. Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 4 if, by
reason of her Corporate Status, she is, or is threatened to be made, a party to
or a participant in any threatened, pending or completed Proceeding brought by
or in the right of the Company to procure a judgment in its favor. Pursuant to
this Section, Indemnitee shall be indemnified against all Expenses (including
all interest, assessments and other charges paid or payable in connection with
or in respect of such Expenses) actually and reasonably incurred by her or on
her behalf in connection with such Proceeding if she acted in good faith and in
a manner she reasonably believed to be in or not opposed to the best interests
of the Company; provided, however, that indemnification against such Expenses
shall be made in respect of any claim, issue or matter in such Proceeding as to
which Indemnitee shall have been adjudged by a court of competent jurisdiction
to be liable to the Company if and only to the extent that the Chancery Court of
the State of Delaware (the “Delaware Court”), or court in which such Proceeding
shall have been brought or is pending, shall determine that despite such
adjudication of liability and in light of all circumstances, such
indemnification may be made.

Section 5. Partial Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee is, by reason of her Corporate Status,
a party to (or a participant in) and is successful, on the merits or otherwise,
in defense of any Proceeding, she shall be indemnified to the maximum extent
permitted by law against all Expenses actually and reasonably incurred by her or
on her behalf in connection therewith. If Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by her or on her behalf in connection with each successfully resolved claim,
issue or matter. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

Section 6. Indemnification for Additional Expenses.

(a) The Company shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within thirty (30) days of such request) advance
such Expenses to Indemnitee, which are incurred by Indemnitee in connection with
any action brought by Indemnitee for (i) indemnification or advance payment of
Expenses by the Company under this Agreement or any other agreement or by-law of
the Company now or hereafter in effect; or (ii) recovery under any directors’
and officers’ liability insurance policies maintained by the Company, regardless
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be.

(b) Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of her Corporate Status, a witness, or is made (or
asked) to respond to discovery requests, in any Proceeding to which Indemnitee
is not a party, she shall be indemnified against all Expenses actually and
reasonably incurred by her or on her behalf in connection therewith.

 

- 2 -



--------------------------------------------------------------------------------

Section 7. Advancement of Expenses. The Company shall advance all reasonable
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding within thirty (30) days after the receipt by the Company of a
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by an
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses. Notwithstanding the foregoing, the obligation of the
Company to advance Expenses pursuant to this Section 7 shall be subject to the
condition that, if, when and to the extent that the Company determines that
Indemnitee would not be permitted to be indemnified under applicable law, the
Company shall be entitled to be reimbursed, within thirty (30) days of such
determination, by Indemnitee (who hereby agrees to reimburse the Company) for
all such amounts theretofore paid; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in accordance with the terms
of this Agreement to secure a determination that Indemnitee should be
indemnified under applicable law, any determination made by the Company that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any advance of Expenses until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or lapsed).

Section 8. Procedure for Determination of Entitlement to Indemnification.

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors of the Company
(the “Board”) in writing that Indemnitee has requested indemnification.

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 8(a) hereof, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case by (A) a majority vote of the Disinterested Directors (as hereinafter
defined), even though less than a quorum of the Board, or (B) if there are no
such Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee, or (C) if contracting an Independent Counsel is
impracticable or undesirable and if so directed by the Board, by the
stockholders of the Company. If it is so determined that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within thirty (30) days
after such determination. The Company and the Indemnitee shall each cooperate
with the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by

 

- 3 -



--------------------------------------------------------------------------------

Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification), and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(b) hereof, the Independent
Counsel shall be selected by the Board, and the Company shall give written
notice to Indemnitee advising her of the identity of the Independent Counsel so
selected. Indemnitee may, within ten (10) days after such written notice of
selection shall have been given, deliver to the Company a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 18 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. If such written objection is so made and substantiated,
the Independent Counsel so selected may not serve as Independent Counsel unless
and until such objection is withdrawn or the Delaware Court has determined that
such objection is without merit. If, within twenty (20) days after submission by
Indemnitee of a written request for indemnification pursuant to Section 8(a)
hereof, no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition the Delaware Court for resolution
of any objection which shall have been made by the Indemnitee to the selection
of Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Delaware Court or by such other person as the Delaware
Court shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 8(b) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 8(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
8(c), regardless of the manner in which such Independent Counsel was selected or
appointed. Upon the due commencement of any judicial proceeding pursuant to
Section 10(a)(iii) of this Agreement, Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

(d) The Company shall not be required to obtain the consent of the Indemnitee to
the settlement of any Proceeding which the Company has undertaken to defend if
the Company assumes full and sole responsibility for such settlement and the
settlement grants the Indemnitee a complete and unqualified release in respect
of the potential liability. The Company shall not be liable for any amount paid
by the Indemnitee in settlement of any Proceeding that is not defended by the
Company, unless the Company has consented to such settlement, which consent
shall not be unreasonably withheld.

Section 9. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification or
the advancement of expenses hereunder, the person or persons or entity making
such determination shall presume that Indemnitee is entitled to indemnification
or advancement of expenses under this Agreement if Indemnitee has submitted a
request for indemnification or the advancement of

 

- 4 -



--------------------------------------------------------------------------------

expenses in accordance with Section 8(a) of this Agreement, and the Company
shall have the burden of proof to overcome that presumption in connection with
the making by any person, persons or entity of any determination contrary to
that presumption. Neither the failure of the Company (including its board of
directors or independent legal counsel) to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Company (including its
board of directors or independent legal counsel) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the applicable standard of conduct.

(b) If the person, persons or entity empowered or selected under Section 8 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within ninety (90) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 90-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 9(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 8(b) of this Agreement and if (A) within thirty
(30) days after receipt by the Company of the request for such determination the
Board has resolved to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within ninety (90) days
after such receipt and such determination is made thereat, or (B) a special
meeting of stockholders is called within thirty (30) days after such receipt for
the purpose of making such determination, such meeting is held for such purpose
within ninety (90) days after having been so called and such determination is
made thereat, or (ii) if the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 8(b) of this Agreement.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which she reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that her conduct was unlawful.

(d) Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be presumed to have acted in good faith if Indemnitee’s action
is based on the records or books of account of the Company or relevant
enterprise, including financial statements, or on information supplied to
Indemnitee by the officers of the Company or relevant

 

- 5 -



--------------------------------------------------------------------------------

enterprise in the course of their duties, or on the advice of legal counsel for
the Company or relevant enterprise or on information or records given in reports
made to the Company or relevant enterprise by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Company or relevant enterprise. The provisions of this Section 9(d) shall
not be deemed to be exclusive or to limit in any way the other circumstances in
which the Indemnitee may be deemed to have met the applicable standard of
conduct set forth in this Agreement.

(e) Actions of Others. The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company or relevant enterprise shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

Section 10. Remedies of Indemnitee.

(a) In the event that any of the following occur: (i) a determination is made
pursuant to Section 8 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 7 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 8(b) of
this Agreement within ninety (90) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5 or 6 of this Agreement within thirty (30) days after
receipt by the Company of a written request therefor, or (v) payment of
indemnification is not made within thirty (30) days after a determination has
been made that Indemnitee is entitled to indemnification, Indemnitee shall be
entitled to an adjudication by the Delaware Court of her entitlement to such
indemnification or advancement of Expenses. Indemnitee shall commence any such
proceeding within one hundred eighty (180) days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 10(a).

(b) In the event that a determination shall have been made pursuant to Section
8(b) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 10 shall be conducted in
all respects as a de novo trial on the merits and Indemnitee shall not be
prejudiced by reason of that adverse determination.

(c) If a determination shall have been made pursuant to Section 8(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 10, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

(d) In the event that Indemnitee, pursuant to this Section 10, seeks a judicial
adjudication of, or to recover damages for breach of, this Agreement, Indemnitee
shall be entitled to recover from the Company, and shall be indemnified by the
Company against, any and all expenses (of the types described in the definition
of Expenses in Section 17 of this Agreement) actually and reasonably incurred by
her in such judicial adjudication, but only if she prevails therein. If it shall
be determined in said judicial adjudication that Indemnitee is entitled

 

- 6 -



--------------------------------------------------------------------------------

to receive part but not all of the indemnification or advancement of expenses
sought, the expenses incurred by Indemnitee in connection with such judicial
adjudication shall be appropriately prorated. The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
(within thirty (30) days after receipt by the Company of a written request
therefor) advance such expenses to Indemnitee, which are incurred by Indemnitee
in connection with any action brought by Indemnitee for indemnification or
advance of Expenses from the Company under this Agreement or under any
directors’ or officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.

(e) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 10 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such judicial proceeding that the Company is bound by all the provisions of this
Agreement.

Section 11. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation, the By-Laws, any agreement, a vote of stockholders
or a resolution of directors, or otherwise. No amendment, alteration or repeal
of this Agreement or of any provision hereof shall limit or restrict any right
of Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in her Corporate Status prior to such amendment, alteration or
repeal. To the extent that a change in the General Corporation Law of the State
of Delaware, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Company’s By-Laws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees or agents of
the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which such person serves at the
request of the Company, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies.

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit or enforce such rights.

 

- 7 -



--------------------------------------------------------------------------------

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

(e) The Company’s obligation to indemnify or advance expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise.

Section 12. Duration of Agreement.

(a) This Agreement shall continue until and terminate upon the later of: (a) 10
years after the last date that Indemnitee shall have served as a director or an
officer of the Company (or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which Indemnitee served at the
request of the Company); or (b) the final termination of any Proceeding then
pending in respect of which Indemnitee is granted rights of indemnification or
advancement of expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 10 of this Agreement relating thereto.

(b) This Agreement shall not be deemed an employment contract between the
Company (or any of its subsidiaries) and Indemnitee. Indemnitee specifically
acknowledges that Indemnitee’s employment with the Company (or any of its
subsidiaries) is at will, and the Indemnitee may be discharged at any time for
any reason, with or without cause, except as may be otherwise provided in any
written employment contract between Indemnitee and the Company (or any of its
subsidiaries), other applicable formal severance policies duly adopted by the
Board or the Company’s Certificate of Incorporation, By-Laws or the General
Corporation Law of the State of Delaware. The foregoing notwithstanding, this
Agreement shall continue in force as provided above after such date as
Indemnitee has ceased to serve as a director or an officer of the Company.

(c) This Agreement shall be binding upon the Company and its successors and
assigns and shall inure to the benefit of Indemnitee and her heirs, executors
and administrators.

Section 13. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,

 

- 8 -



--------------------------------------------------------------------------------

without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 14. Exception to Right of Indemnification or Advancement of
Expenses. Except as provided in Section 6(a) of this Agreement, Indemnitee shall
not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding brought by Indemnitee (other than a
Proceeding by Indemnitee to enforce her rights under this Agreement), or any
claim therein, unless the bringing of such Proceeding or making of such claim
shall have been approved by the Board.

Section 15. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same
Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

Section 16. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

Section 17. Construction. This Agreement shall not be construed more strictly
against one party than another merely by virtue of the fact that it, or any part
of it, may have been prepared by one of the parties, it being recognized that
this Agreement is the result of arm’s-length negotiations among the parties.

Section 18. Definitions. For purposes of this Agreement:

(a) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, fiduciary or agent of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company.

(b) “Disinterested Director” means a director of the company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(c) “Effective Date” means September 15, 2016.

(d) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness, in, or
otherwise participating in, a Proceeding.

(e) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained

 

- 9 -



--------------------------------------------------------------------------------

to represent: (i) the Company or Indemnitee in any matter material to either
such party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Company agrees to pay the
reasonable fees of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all Expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.

(f) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Corporation or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is,
may be or will be involved as a party or otherwise, by reason of the fact that
Indemnitee is or was a director or officer of the Company, by reason of any
action taken by her or of any inaction on her part while acting as director or
officer of the Company, or by reason of the fact that she is or was serving at
the request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise; in each case
whether or not she is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification or advancement of
expenses can be provided under this Agreement; except one (i) initiated by an
Indemnitee pursuant to Section 10 of this Agreement to enforce her right under
this Agreement or (ii) pending on or before the Effective Date.

Section 19. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director and an officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director and an officer of the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

Section 20. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver.

Section 21. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so

 

- 10 -



--------------------------------------------------------------------------------

notify the Company shall not relieve the Company of any obligation which it may
have to the Indemnitee under this Agreement or otherwise unless, and to the
extent that, such failure actually and materially prejudices the interests of
the Company.

Section 22. Notices. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if (a)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been direct, or (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed:

(a) If to Indemnitee to:

Nancy S. Lurker

6 Lenape Trail

Peapack NJ 07977

(b) If to the Company to:

pSivida Corp.

480 Pleasant Street

Watertown, Massachusetts 02472

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

Section 23. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (a) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (b) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

Section 24. Governing Law; Submission to Jurisdiction; Appointment of Agent for
Service of Process. This Agreement and the legal relations among the parties
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, without regard to its conflict of laws rules. The Company
and Indemnitee hereby irrevocably and unconditionally (a) agree that any action
or proceeding arising out of or in connection with this Agreement shall be
brought only in the Delaware Court, and not in any other state or federal court
in the United States of America or any court in any other country, (b) consent
to submit to the exclusive jurisdiction of the Delaware Court for purposes of
any action or proceeding arising out of or in connection with this Agreement,
(c) consent to the service of legal process outside the State of Delaware via
registered mail or in-person service in connection with any such action or
proceeding against such party with the same legal force and validity as if
served upon such party personally within the State of Delaware, (d) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (e) waive, and agree not to plead or to

 

- 11 -



--------------------------------------------------------------------------------

make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or otherwise inconvenient forum.

[Remainder of Page Intentionally Blank]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

pSivida Corp. By:  

 

  Name:  

 

  Title:  

 

INDEMNITEE By:  

 

  Name:   Nancy S. Lurker

 

- 13 -